Order filed August 30, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00560-CR
                                    ____________

                RUSSELL SINGLETON LEONARD, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 12
                           Harris County, Texas
                       Trial Court Cause No. 1949831

                                       ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the originals of State's exhibit 1, the 911
call and State’s exhibit 3, a video.
      The clerk of the County Criminal Court at Law No. 12 is directed to deliver
to the clerk of this court the originals of State's exhibit 1, the 911 call and State’s
exhibit 3, a video, on or before September 13, 2016. The clerk of this court is
directed to receive, maintain, and keep safe these original exhibits; to deliver them
to the justices of this court for their inspection; and, upon completion of inspection,
to return the originals of State's exhibit 1, the 911 call and State’s exhibit 3, a video,
to the clerk of the County Criminal Court at Law No. 12.



                                                PER CURIAM